Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP





PURCHASE AGREEMENT
This PURCHASE AGREEMENT (this “Agreement”) is entered into as of June 18, 2014,
by and between Halliburton Energy Services, Inc., a Delaware corporation with a
principal place of business at 10200 Bellaire Boulevard Houston, Texas, 77072
(“Halliburton”), and Hi-Crush Operating LLC, a Delaware limited liability
company with its principal place of business at Three Riverway, Suite 1550,
Houston, TX 77056 (“Supplier”).
RECITALS
WHEREAS, Halliburton and Supplier are parties to that certain Supply Agreement,
effective as of May 24, 2011, as amended by that certain First Amendment to
Agreement, effective as of November 23, 2011, and as further amended by that
certain Second Amendment to Agreement, effective as of April 1, 2013 (as
amended, the “Wyeville Supply Agreement”); and
WHEREAS, Halliburton and Hi-Crush Augusta LLC, an affiliate of Supplier, are
parties to that certain Augusta Supply Agreement, effective as of September 15,
2012, as amended by that certain First Amendment to Agreement, effective as of
April 1, 2013 (as amended, the “Augusta Supply Agreement”); and
WHEREAS, Halliburton and D & I Silica, LLC, an affiliate of Supplier, are
parties to that certain Frac Sand Supply Agreement, dated September 1, 2011 (as
amended and modified, the “D&I Supply Agreement” and together with the Wyeville
Supply Agreement and Augusta Supply Agreement, the “Prior Supply Agreements”);
and
WHEREAS, Halliburton and Supplier desire to amend and restate the Wyeville
Supply Agreement, the Augusta Supply Agreement and the D&I Supply Agreement in
their entirety as set forth in this Agreement;
AGREEMENT
NOW, THEREFORE, in consideration of these recitals, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
1.
Definitions



1.1    In addition to terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:


(a)
Affiliate or affiliate in relation to either Party means any corporation,
limited liability company, partnership, proprietorship, joint venture or other
entity directly or indirectly controlled by, controlling, or under common
control with that Party.



(b)
Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks in Houston, Texas are authorized or required by law to close.



(c)
Contract Year means the initial period starting on the Effective Date until
December 31, 2014, and each of the four (4) successive period of twelve (12)
calendar months occurring immediately thereafter. In the event that any Contract
Year during the Term of this Agreement is less than twelve months, such Contract
Year’s obligations shall be prorated to the actual number of days of such
Contract Year.



(d)
Effective Date means the date written at the beginning of this Agreement.



(e)
Force Majeure means in relation to either Party, any circumstances beyond the
reasonable control of that Party, including war (whether declared or
undeclared), acts of God, including fire, flood, storms and earthquakes,
embargoes, riot, civil disturbance, insurrection, sabotage, and other events or
occurrences





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



materially and adversely impacting either Party’s facilities, or any U.S.
federal government action permanently banning the hydraulic fracturing of oil
and gas wells and such federal government ban materially and adversely affects
Halliburton’s ability to conduct its operations, but excluding, in each case,
(i) economic downturns, (ii) recessions, (iii) depressions, and (iv) strikes,
lock-outs or other similar acts of such Party’s employees.


(f)
Halliburton Aggregate Demand means the aggregate demand of Halliburton and its
affiliates for all grades of Northern White frac sand used in the United States
of America and Canada.



(g)
Halliburton Intellectual Property means all Intellectual Property developed
and/or owned by Halliburton prior to, on or after the date of this Agreement.
For clarification, to the extent any Halliburton Intellectual Property is
incorporated into the Northern White frac sand by or on behalf of Halliburton
after the delivery of the Northern White frac sand to Halliburton, such
Intellectual Property and any development, enhancement or derivative thereof,
shall remain the property of Halliburton.



(h)
Intellectual Property means any or all of the following and all rights in,
arising out of, or associated therewith: (i) all United States, international
and foreign patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof; (ii) all inventions (whether patentable or not), invention disclosures,
discoveries, formulae, formulations, improvements, trade secrets, proprietary
information, know how, technology, technical data and customer lists, and all
documentation relating to any of the foregoing; (iii) all copyrights, copyrights
registrations and applications therefor, and all other rights corresponding
thereto throughout the world; (iv) all industrial designs and any registrations
and applications therefor throughout the world; (v) all trade names, URLs,
logos, common law trademarks and service marks, trademark and service mark
registrations and applications therefor throughout the world; (vi) all customer
and supplier databases and customer and supplier data collections and all rights
therein throughout the world, including but not limited to customer and supplier
data; (vii) all moral and economic rights of authors and inventors, however
denominated, throughout the world; (viii) technical and Northern White frac sand
specification, equipment descriptions, plans, layouts, drawings, computer
programs, assembly, quality control, installation and operating procedures,
operating manuals, technical and marketing information, designs, data; and (ix)
any similar or equivalent rights to any of the foregoing anywhere in the world.



(i)
Northern White frac sand(s) means high-purity monocrystalline quartz sand used
in the hydraulic fracturing process located within the St. Peter, Jordan,
Wonewoc, Mt. Simon or equivalent sandstone formations and which conforms to ISO
13503-2: 2006 and API RP19C:2008 specifications as of the Effective Date and
whether singular or plural shall include 20/40 Premium Frac Sand, 30/50 Premium
Frac Sand, 40/70 Premium Frac Sand, 100 mesh sand and any other grade of such
frac sand.



(j)
Person or person means any entity, including any partnership, corporation,
limited liability company or governmental entity, and any natural person.



(k)
Quality Standard means a manufacturing standard that conforms to ISO 13503-2 and
API RP19C:2008, Proppant Specifications as of the Effective Date, and will be
accompanied by appropriate supporting documentation, as outlined in Exhibit A.



(l)
Specifications means the specifications for Northern White frac sand as set
forth in this Agreement or any Purchase Order.



(m)
Spot Sale means any sale by Supplier of Northern White frac sand to Supplier’s
customer where Supplier is not under a contractual obligation to supply such
Northern White frac sand to Supplier’s customer and where Supplier’s customer is
not under a contractual obligation to purchase such Northern White frac sand
from Supplier.



(n)
Supplier or Halliburton for the purposes of the indemnification, release and
limitation provisions of this Agreement as follows: “Supplier” shall mean
Supplier and Supplier’s parent, subsidiary or affiliated entities,





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



and their respective officers, directors, employees, or any or all of such
parties. “Halliburton” shall mean Halliburton, its parent, subsidiary or
affiliated entities, and their respective officers, directors, employees, or any
or all of such parties.


(o)
Supplier Intellectual Property means all Intellectual Property developed and/or
owned by Supplier prior to, on or after the date of this Agreement, except for
Intellectual Property developed by Supplier directly in connection with
Supplier’s performance of this Agreement, which shall be deemed Halliburton’s
Intellectual Property as “Work for Hire”.



(p)
Term means the period commencing on the Effective Date of this Agreement and
ending when this Agreement is terminated or expires in accordance with the
provisions of Article 8.



(q)
Purchase Order means the documents by which Halliburton orders Northern White
frac sand from Supplier. For clarification, the Parties are free to issue/accept
Purchase Orders ,including purchase orders and emails, between the Parties,
which shall be hereafter referred to as Purchase Order. Each Purchase Order
shall be subject to the Parties’ agreement as specified in the Purchase Order
and all terms and provisions of this Agreement. For the avoidance of doubt, any
variation in a Purchase Order of the agreed upon Specifications set forth in
this Agreement shall not be effective unless agreed to in writing by Supplier
and Halliburton. No terms of a Purchase Order, Internet site, order confirmation
or other writing shall have the effect of modifying this Agreement unless
reduced to writing and signed by both parties.



(r)
Year means a twelve-month period.



(s)
20/40 Premium Frac Sand means Northern White grade 20/40 frac sand that meets
the Specifications.



(t)
30/50 Premium Frac Sand means Northern White grade 30/50 frac sand that meets
the Specifications.



(u)
40/70 Premium Frac Sand means Northern White grade 40/70 frac sand that meets
the Specifications.



1.
General Terms. As used in this Agreement, unless expressly stated otherwise,
references to (a) “including” mean “including, without limitation”; (b) “or”
mean “either or both”; (c) a “party” or “Party” means Halliburton or Supplier,
as the context may require, and “parties ” or “Parties” means Halliburton and
Supplier and (d) “day” or “days” means calendar days unless specified as a
“Business Day.” Unless otherwise specified, all references in this Agreement to
Articles or Sections are deemed references to the corresponding Articles or
Sections in this Agreement. Any notice to be given hereunder shall be in
accordance with the provisions of Article 11.



2.
Production and Supply of Northern White frac sand.



2.1    Purchase Requirement; Percentage of Demand; Monthly Maximum Supply
Availability.


(a)
From the Effective Date through and including *** (the “Primary Term”), subject
to Section 2.1(d), Supplier is obligated to sell and Halliburton is obligated to
buy *** tons of Northern White frac sand (the “First Phase Minimum Purchase
Requirement”).



(b)
From *** through and including *** (the “Secondary Term”), subject to Section
2.1(d), Supplier is obligated to sell and Halliburton is obligated to buy ***
tons of Northern White frac sand (the “Second Phase Minimum Purchase
Requirement”).



(c)
From *** through and including December 31, 2018 (the “Final Term”), subject to
Section 2.1(d), Supplier is obligated to sell and Halliburton is obligated to
buy *** tons of Northern White frac sand each year (the “Final Phase Minimum
Purchase Requirement”). The First Phase Minimum Purchase Requirement, the





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



Second Phase Minimum Purchase Requirement and the Final Phase Minimum Purchase
Requirement shall be collectively, the “Minimum Purchase Requirement.”


(d)
(i)    During any Contract Year of the Final Term, if *** percent (***%) of the
Halliburton Aggregate Demand is less than the Final Phase Minimum Purchase
Requirement of *** tons for such Contract Year (such Contract Year, a “POD
Adjustment Year”), then the Final Phase Minimum Purchase Requirement shall be
automatically reduced for, and only for, such Contract Year to be an amount
equal to the greater of: (A) *** percent (***%) of the Halliburton Aggregate
Demand (subject to the maximum of *** tons) or (B) *** tons (the “Adjusted
Minimum Purchase Requirement”). For the avoidance of doubt, the Parties
acknowledge and agree that any Adjusted Minimum Purchase Requirement for a
Contract Year shall apply during such Contract Year that is deemed a POD
Adjustment Year.



(ii.)    All volumes of Northern White frac sand that are included in a Purchase
Order that is accepted by Supplier (including volumes cancelled by Supplier or
unfulfilled by Supplier) shall be applied to the Minimum Purchase Requirement
for such Contract Year that the Purchase Order was placed by Halliburton;
provided, however, that notwithstanding the foregoing or anything to the
contrary contained herein, Halliburton is obligated to purchase ***.


(iii)    As promptly as practicable, but not later than thirty (30) days after
the end of (A) any of the first three calendar quarters of each Contract Year
during the Final Term during which Halliburton purchased less than *** tons of
Northern White frac sand, Halliburton shall cause to be prepared and delivered
to Supplier an internally prepared statement identifying the aggregate number of
tons of raw frac sand purchased by Halliburton during such calendar quarter and
*** of such raw frac sand purchased during such calendar quarter (each, a
“Quarterly Statement”) and (B) the final calendar quarter of each Contract Year,
Halliburton shall cause to be prepared and delivered to Supplier an internally
prepared statement identifying the aggregate number of tons of Northern White
frac sand purchased by Halliburton during such Contract Year and *** of such
Northern White frac sand purchased during such Contract Year (each, an “Annual
Statement” and together with each Quarterly Statement, each a “Statement”).
(iv)    Supplier will have thirty (30) days after receipt from Halliburton of
each Statement to request a meeting with Halliburton representatives who
prepared such Statement to discuss and ask questions of the individuals who
prepared such Statement, which meeting shall occur not later than ten (10) days
following the date requested by Supplier. In addition, if Supplier, acting in
good faith and reasonably, does not agree with a Statement or any item contained
therein or the preparation thereof, Supplier will have the right to *** of
Halliburton in such a manner and detail as to permit verification of compliance
with Section 2.1(c) and this Section 2.1(d).
(e)
In the event that Supplier fails to supply to Halliburton the applicable Minimum
Purchase Requirement or, if applicable, the Adjusted Minimum Purchase
Requirement, during any Contract Year (a “Supply Shortfall”), Supplier shall
have *** (***) months after the end of such Contract Year to, as the sole and
exclusive remedy for such Supply Shortfall, either (i) tender the Supply
Shortfall, including by supplying Northern White frac sand from one or more
third parties in accordance with Section 2.11, (ii) hold Supply Shortfall in
Supplier inventory until such time that Halliburton requires the product, or
(iii) pay to Halliburton within *** (***) months of the end of the Contract Year
an amount equal to amount of the Supply Shortfall (expressed in tons) multiplied
by $***. It will be Supplier’s sole discretion as to which option is utilized.



(f)
(i)    The “Monthly Maximum Supply Availability” during the Term is set forth in
the table below. Supplier will not be obligated to fulfill orders that exceed
the Monthly Maximum Supply Availability for a specific calendar month.





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



Month
Maximum Supply
Effective Date through ***
*** tons/month
***through ***
*** tons/month
Remainder of Term
*** tons/month

(ii)    Supplier is not obligated to supply (A) during the Primary Term, more
than *** tons in any given calendar month of ***, *** or ***, (B) during the
Secondary Term, more than *** tons in any given calendar month of ***, *** or
*** and (C) during the Final Term, more than *** tons in any given calendar
month of ***, *** or ***. Notwithstanding the foregoing, Supplier will use
commercially reasonable efforts to fulfill orders that exceed the Monthly
Maximum Supply Availability and the monthly grade split maximums set forth in
this Section 2.1(f)(ii).
(iii)    Halliburton shall use commercially reasonable efforts to purchase on a
monthly and quarterly basis Northern White frac sand in *** (i.e. *** of
purchased volumes to be ***, *** of purchased volumes to be *** and *** of
purchased volumes to be ***) (the “Grade Split Target”); provided, however, that
Supplier acknowledges that rigid adherence to the Grade Split Target may
periodically not be possible due to shifting market dynamics and, subject to
this Section 2.1(f), Halliburton shall be permitted to purchase volumes of frac
sand and Supplier shall be obligated to sell volumes of frac sand that deviate
from the Grade Split Target in the event of shifting market dynamics.
Notwithstanding the foregoing, Halliburton acknowledges that Supplier’s ability
to supply Northern White frac sand to Halliburton in mesh size distributions
that vary materially from the Grade Split Target is constrained by Supplier’s
Northern White frac sand capabilities, physical plant configuration and
concurrently available reserve mix. In addition, Halliburton acknowledges that
Supplier is reserving Northern White frac sand of 20/40 Premium Frac Sand, 30/50
Premium Frac Sand and 40/70 Premium Frac Sand for Halliburton and that such
reserved Northern White frac sand would otherwise be sold by Supplier to other
third party consumers of such Northern White frac sand. In furtherance of the
foregoing, and to support Supplier’s status as a *** supplier of Northern White
frac sand to Halliburton, when placing Purchase Orders hereunder and works order
(or the equivalent thereof) with other third-party suppliers of Northern White
frac sand, Halliburton will give *** consideration to its obligation hereunder
to purchase Northern White frac sand in *** on a monthly and quarterly basis,
which shall include allocating its demand of the applicable mesh sizes of
Northern White frac sand to Supplier to ensure substantial compliance with the
Grade Split Target *** to allocating its demand of the applicable mesh sizes of
Northern White frac sand ***. For purposes of this Section 2.1(f)(iii),
“commercially reasonable efforts” shall be deemed to include the covenants made
by Halliburton in the immediately preceding sentence.
2.2    Price,Volume; Preferred Purchaser.


(a)
During the Term of this Agreement, F.O.B. mine pricing will be *** at (I)
$***/short ton of 20/40 Premium Frac Sand, (II) $***/short ton of 30/50 Premium
Frac Sand, and (III) $***/short ton of 40/70 Premium Frac Sand.



(b)
Supplier agrees that Halliburton shall be considered a preferred purchaser and,
accordingly, prices paid by Halliburton during the Term shall be no greater than
the lowest prices charged by Supplier for the same Northern White frac sand to
any current or future purchasers in the oilfield services industry during any
period covered by this Agreement. Notwithstanding the foregoing, this Section
shall not apply: (a) to contracts paid in advance; or (b) to contracts in place
between Supplier and other customers before August 1, 2011; or (c) to any Spot
Sales made by Supplier; or (d) to sales of Northern White frac sand from
facilities owned by Supplier at locations other than Supplier’s or its
affiliate’s facilities located in Augusta, Wisconsin, Whitehall Wisconsin and
Wyeville, Wisconsin. Notwithstanding anything to the contrary contained herein,
if Halliburton fails to purchase the Minimum Purchase Requirement during any
Contract Year (other than as a result of technical non-compliance as a result of
the timing of when a Purchase Order is placed by Halliburton and when the
Northern White frac sand is supplied by Supplier), then, upon determination that
Halliburton did not comply





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



with the Minimum Purchase Requirement for such Contract Year, this Section
2.2(b) shall be deemed automatically deleted from the Agreement and Supplier
shall no longer be bound by the terms of this Section 2.2(b).


2.3
Halliburton Minimum Purchase Requirement. Halliburton shall be required to take
and, in accordance with Section 3.1, pay for (a) during the Primary Term, the
First Phase Minimum Purchase Requirement, (b) during the Secondary Term, the
Second Phase Minimum Purchase Requirement, and (c) during the Final Term, the
Final Phase Minimum Purchase Requirement or, if applicable, the Adjusted Minimum
Purchase Requirement; provided, however, that if, due solely to Force Majeure or
the unavailability of rail cars in the market, Halliburton is unable to take
delivery of Northern White frac sands as contemplated hereunder for a period of
time during a Contract Year, Halliburton shall not be deemed to be in breach of
this Agreement or be liable for Makewhole Payments as a result of such failure
so long as Halliburton is using best efforts to obtain rail cars and minimize
the period of time during which Halliburton is unable to take delivery of
Northern White frac sands.



2.4
Monthly Minimum Requirement. The Minimum Purchase Requirement shall be ordered
by Halliburton in installments of not less than *** tons of Northern White frac
sand per calendar month during the Primary Term, *** tons of Northern White frac
sand per calendar month during the Secondary Term and *** tons of Northern White
frac sand per calendar month during the Final Term (as applicable, the “Monthly
Minimum Requirement”). In the event that Halliburton fails to purchase the
Monthly Minimum Requirement from Supplier during any particular calendar month
in which Supplier was ready, willing and able to deliver the Monthly Minimum
Requirement, then the “Purchase Shortfall” shall be the amount by which the
Monthly Minimum Requirement exceeds the amount of Northern White frac sand
actually purchased by Halliburton during such calendar month.



2.5
Purchase Shortfall. Halliburton shall have *** (***) months after the month of
the Purchase Shortfall to purchase tonnage of Northern White frac sand in excess
of the applicable Monthly Minimum Requirement to make up for the Purchase
Shortfall. If Halliburton fails to purchase the full amount of the Purchase
Shortfall in such *** (***) month period, Halliburton shall be obligated to pay
to Supplier an amount equal to the amount of the Purchase Shortfall not
purchased by Halliburton in such *** (***) month period (expressed in tons)
multiplied by $*** (the “Makewhole Payment”). The Makewhole Payment shall be
paid within *** days of written demand by Supplier, by wire transfer of
immediately available funds to the account designated in writing by Supplier.
Halliburton reserves the right to resell goods purchased from Supplier if deemed
necessary by Halliburton in order to satisfy the Minimum Purchase Requirement
or, if applicable, the Adjusted Minimum Purchase Requirement. Supplier shall not
be obligated to deliver more than the Monthly Maximum Supply Availability on any
given calendar month. Notwithstanding the foregoing, in the event that a
Contract Year is deemed a POD Adjustment Year, then the Monthly Minimum
Requirement for such POD Adjustment Year shall be adjusted to be an amount equal
to one twelfth (1/12) of the Adjusted Minimum Purchase Requirement (the
“Adjusted Monthly Minimum Requirement”) and any Makewhole Payments actually paid
by Halliburton to Supplier that would otherwise not have been paid by
Halliburton to Supplier as a result of using the Adjusted Monthly Minimum
Requirement and not the Monthly Minimum Requirement to determine the Purchase
Shortfall shall be credited by Supplier to Halliburton for purchases hereunder.



2.6
Reconciliation. Within thirty (30) days after the close of the Contract Year,
Supplier shall provide a reconciliation of total volumes placed and/or purchased
by Halliburton and, upon final determination of the Halliburton Aggregate Demand
for such Contract Year, the total Purchase Shortfall amounts and total Purchase
Shortfall payments made by Halliburton as compared to the Minimum Purchase
Requirements. Notwithstanding any other provision in the Agreement to the
contrary, in the event of a discrepancy, the Parties agree that Halliburton
shall pay any Purchase Shortfall amounts due and owing; and, in the event that
Halliburton meets the Minimum Purchase Requirement after having paid Makewhole
Payments during the Contract Year, Supplier shall credit Halliburton for such
Makewhole Payments.

2.7
Forecast of Demand. Halliburton shall provide, on a quarterly basis, a
non-binding forecast on a monthly, quarterly and annual basis of its anticipated
purchase of Northern White frac sands (“Forecast Amount”).





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



Updates to the Forecast Amount will be made and communicated periodically
outside of the three-month rolling volume forecast as promptly as practicable
after Halliburton becomes aware of such changes. Supplier shall notify
Halliburton within ten (10) Business Days of receiving a forecast or update if
Supplier anticipates being unable to meet the anticipated purchase amounts.
Supplier shall not be obligated to deliver more than the Monthly Maximum Supply
Availability on any given calendar month.


2.8
Title and Risk Of Loss. Title and risk of loss or damage to Northern White frac
sands shall pass to Halliburton as defined by Incoterm, FCA (details listed in
table below), Incoterms 2010. Supplier is not responsible for unfilled orders
resulting from any shortage or lack of availability of rail cars for shipment of
orders except that Supplier and its affiliates must always meet the Monthly
Minimum Requirement volumes as specified in Section 2.4. Supplier warrants clear
title to the Northern White frac sands at the time title to the Northern White
frac sands passes to Halliburton, free from any and all liens or other
encumbrances. Supplier is responsible for properly loading and correct stowing
of the Northern White frac sand on the Halliburton nominated carrier, at its
expense, and will comply with any documentary instructions of Halliburton in the
shipment process. Notwithstanding anything to the contrary contained herein,
with respect to each Purchase Order, Supplier will in its discretion determine
the mine facility at which the Northern White frac sand will be made available
to Halliburton, provided that Supplier will use commercially reasonable efforts
to accommodate reasonable preferences communicated by Halliburton to Supplier.

Mode of Transportation
Incoterm
Title and Risk of Loss
Rail Car
FCA (Supplier’s or one of its affiliate’s facility in
Augusta, WI, Whitehall, WI or Wyeville, WI)
Title and risk of loss will transfer from Supplier to Halliburton when the
Northern White frac sands are loaded by Supplier or its affiliate onto
Halliburton’s designated rail car at Supplier’s or one of its affiliate’s
facilities in Augusta, WI, Whitehall, WI, or Wyeville, WI



2.9
Orders. During the Term, Supplier shall supply to Halliburton, and Halliburton
shall purchase, the types and amounts of the Northern White frac sands ordered
by Halliburton from time to time under this Agreement; provided that Supplier
shall be under no obligation to supply or sell, and Halliburton shall not have
the right to buy Northern White frac sand in excess of the Minimum Purchase
Requirement or the Monthly Maximum Supply Availability. This Agreement shall
control and govern all transactions between the Parties with respect to the
sales and purchases of Northern White frac sands, whether under subsequent
verbal and/or written Purchase Orders, unless subject to an express, duly
executed agreement (which is not a pre-printed form, terms contained on an
Internet site or order confirmation) for the particular subject matter. The
terms of this Agreement shall prevail over the terms in the Purchase Order in
the event of a conflict unless specific reference and identification is made to
the provision of this Agreement to be modified and the intention to modify is
explicitly stated and signed by both Parties. Such changes shall be effective
for that Purchase Order only. Printed terms and conditions contained in
documents issued to Halliburton by Supplier or from Halliburton to Supplier with
respect to the Northern White frac sands shall be of no force and effect and
shall be superseded by the terms and conditions which are contained in this
Agreement. No waiver by either Party of any of the terms, provisions or
conditions hereof shall be effective unless said waiver shall be in writing and
signed by an authorized officer of such Party and specifically referencing this
Agreement. Supplier agrees to promptly process all of Halliburton’s orders under
the terms of this Agreement.



2.10
Delivery. Supplier agrees that all Northern White frac sands ordered by
Halliburton will be delivered to Halliburton per this Article 2 and in
accordance with a reasonable delivery date contained in the Purchase Order,
subject to the Monthly Maximum Supply Availability.



2.11
Alternate Sources of Supply. Supplier may, in its discretion, source Northern
White frac sand from third Persons for purposes of selling such Northern White
frac sand to Halliburton hereunder, so long as such





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



Northern White frac sand meets or exceeds the Specifications and Quality
Standards subject to Section 5.1 and Supplier is otherwise in compliance with
the other provisions of this Agreement.


3.    Invoicing and Payment


3.1
Invoicing and Payment Terms. Subject to any special terms agreed in writing from
time to time between Halliburton and Supplier:



(a)
Supplier shall invoice Halliburton as Northern White frac sand is shipped in
respect of all Northern White frac sands supplied under this Agreement. Each
invoice shall be for the tonnage actually shipped. Payment shall be due no later
than the *** day after the date of receipt of the invoice. Invoices will be
deemed received the day they are sent by electronic mail, the following day if
sent by Fedex or UPS, or in 3 Business Days if sent by U.S. mail.



(b)
Should Halliburton fail to make an adjustment to an invoice to which it was
entitled, and as a result has overpaid amounts due to Supplier, then upon such
overpayment becoming known and agreed to by the Parties, Supplier shall issue a
credit to Halliburton within *** (***) days, which credit may be applied by and
utilized by Halliburton against future invoices owing to Supplier and, to the
extent any credit has not been applied or utilized within *** (***) days from
the date of such overpayment, Supplier shall, upon demand received from
Halliburton, immediately refund such remaining credit amount.



4.
Taxes. Supplier is responsible for all taxes legally imposed upon its business,
including but not limited to taxes imposed upon its income, its personnel or its
property. Such taxes are on Supplier’s account. Halliburton shall pay and
Supplier shall collect and is responsible for the reporting of applicable
transaction taxes such as sales, use, value added, excise, or similar taxes,
unless a valid exemption is claimed by Halliburton. Transaction taxes are in
addition to established prices and shall be shown as a separate line item on the
invoice. If tax withholding is required by law, Halliburton will adhere to
statutory tax withholding requirements with respect to payments to Supplier.
Such withholdings are on Supplier’s account and amounts invoiced by Supplier
shall not be increased or grossed up to shift the withholding tax cost to
Halliburton. Certificates of withholding taxes shall be provided to Supplier as
soon as administratively possible.



5.    Quality of the Northern White frac sand


5.1
Quality. In entering into this Agreement, Halliburton relies upon Supplier’s
expertise to manufacture Northern White frac sand and Supplier covenants and
warrants to Halliburton that all Northern White frac sand supplied by Supplier
pursuant to this Agreement shall:



(a)
Comply with the Quality Standards;



(b)
Meet or exceed in all respects the ISO 13503-2: 2006 and API RP19C:2008
specifications as of the Effective Date and the Specifications as specified in
Exhibit A, if any as per this Agreement or a Purchase Order; and



(c)
Be free and clear of all liens and other encumbrances at the time title to the
Northern White frac sands passes to Halliburton.



5.2
Inspection. Supplier shall permit representatives of Halliburton, at any
reasonable time and upon reasonable prior notice, to inspect the Northern White
frac sand manufactured by Supplier at Supplier’s or its affiliate’s applicable
facility prior to the time of delivery of Northern White frac sands to the
carrier. Whether or not Halliburton conducts an inspection, Supplier shall
provide Halliburton a Northern White frac sand sample per Purchase Order in
order to show compliance with Section 5.1. A “Northern White frac sand Sample”
is defined as one hundred (100) grams of the actual Northern White frac sand run
and/or lot number of the delivered Northern White frac sand. Such Northern White
frac sand Sample shall be retained by Supplier and provided to Halliburton up to
one hundred twenty (120) days from the date of the Purchase Order. Supplier
shall provide





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



multiple-sieve analysis of Northern White frac sand at Supplier’s facility for
inspection/confirmation by Halliburton.
5.3
Rejection. Halliburton shall be entitled to reject any of the Northern White
frac sands that do not comply with Section 5.1; provided that any Northern White
frac sands not rejected prior to the time of delivery of such Northern White
frac sands to the carrier shall be deemed accepted by Halliburton, unless
testing of the applicable Northern White frac sand Sample conclusively
determines that Northern White frac sands previously accepted by Halliburton do
not comply with Section 5.1 (in which case Halliburton may reject such
previously accepted Northern White frac sands upon such determination). Testing
of the applicable Northern White frac sand Sample shall be conducted by an
accredited third party laboratory or, due to timing considerations, by Supplier
at Supplier’s or its affiliate’s facility, as applicable, using ISO approved
testing equipment and following ISO and industry testing standards and protocol.
At the request of Halliburton, Supplier shall provide access to the facility for
the purpose of inspecting and observing the testing equipment, protocol and
results of a specific test. In the event that Halliburton timely rejects any
Northern White frac sands, Supplier shall replace such Northern White frac sands
at its sole cost. The time for fulfillment of the Minimum Purchase Requirement
shall be extended by the amount of time Supplier takes to replace the
non-conforming Northern White frac sand with conforming Northern White frac
sand.



5.4
Warranty and Claims. Except as expressly set forth in this Agreement, including,
without limitation, as expressly set forth in Section 5.1 above, no warranty,
express or implied, shall be applicable to the Northern White frac sand supplied
hereunder, including, without limitation, any warranty as to the quality of such
Northern White frac sand, any implied warranty of merchantability or suitability
or any implied warranty that any of such Northern White frac sand is fit for a
particular purpose, notwithstanding any course of dealing or industry practice
inconsistent with this Agreement. Should Halliburton choose to provide a
warranty to its customers beyond the warranty provided by Supplier, then
Halliburton shall bear the entire cost of such warranty. Should any Northern
White frac sand not comply with the warranties of Supplier expressly made in
this Agreement, then Supplier shall, as the sole and exclusive remedy of
Halliburton, promptly provide replacement Northern White frac sand to
Halliburton at Supplier’s Facility.



5.5
Insurance Requirements. Each of Supplier and Halliburton shall maintain and
exhibit to the other on demand, (a) certificates of comprehensive general
liability (including Products Liability) insurance and employers liability
insurance for such amount as may from time to time be agreed between the Parties
but in any event not be less than US$1,000,000 in each case and (b) certificates
of excess liability insurance for such amount as may from time to time be agreed
between the Parties but in any event not be less than US$4,000,000 per
occurrence.



6.Confidentiality and Intellectual Property Rights


6.1
Confidential Information. All information concerning this Agreement, including,
without limitation, Intellectual Property, the Northern White frac sand, and any
data obtained pursuant to this Agreement shall be deemed “Confidential
Information”. Halliburton and Supplier shall hold all Confidential Information
in confidence and shall not disclose such information to any third party or
otherwise use the Confidential Information except as stated herein or otherwise
agreed between the Parties.



6.2
Agreements as to Confidential Information. Each of the Parties, except as agreed
otherwise or to the extent necessary in the performance of this Agreement,
shall:



(a)
instruct its directors, officers and employees not to use, analyze, sell, lease,
assign, transfer, license, disclose or make available to any third party the
Confidential Information; and



(b)
not copy or duplicate by any means, in whole or in part, the Confidential
Information except as permitted herein.







--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



6.3
Excluded Information. The obligations of the Parties under this Agreement shall
not extend to or include Confidential Information exchanged between the Parties
that:

(a)
is or becomes publicly available without the fault of the receiving Party;



(b)
is obtained by the receiving Party from a source other than the disclosing Party
and where such source was free of any restrictions owed to the disclosing Party
on its use or disclosure;



(c)
was in the receiving Party’s possession prior to the receiving Party’s receipt
thereof from the disclosing Party, without any restriction owed to the
disclosing Party on its use or disclosure;



(d)
is required to be disclosed by operation of law, judicial or administrative
procedure, decree or order or by any regulation or law (including any rules and
regulations promulgated by the Securities and Exchange Commission); or



(e)
is independently developed by Persons who did not have access to the
Confidential Information.



6.4
Additional Obligations. Even if a receiving Party is relieved of its obligations
by the exceptions recited above, the receiving Party shall not make known or
cause to be made known that the Confidential Information was acquired from the
disclosing Party, or that there may be any similarity between such Confidential
Information and other information made available from any other source.



6.5
Non-Disclosure of Agreement. Except as otherwise provided under this Agreement
or as may be required by law or regulation (including any rules and regulations
promulgated by the Securities and Exchange Commission), neither Party, without
the prior written consent of the other Party, will disclose to any other Person
either the fact that this Agreement exists, the fact that the Parties have made
any information available to each other or the fact that any discussions or
negotiations are taking place concerning a possible arrangement or any of the
terms, conditions or other facts with respect to any such possible arrangement,
including the status thereof; provided that a Party may disclose such
information (a) to its advisors and Affiliates who agree or who are under a
legal or fiduciary obligation to maintain the confidentiality of such
information and (b) to prospective purchasers, investors or lenders (subject to
the execution by the prospective purchasers, investors or lenders of written
confidentiality agreements with terms at least as stringent as those contained
herein); provided, that in no event shall such information be disclosed to a
competitor of such other Party unless such competitor is seeking to purchase,
invest or lend funds to Supplier. If a receiving Party receives a request to
disclose all or any part of the disclosing Party’s Confidential Information
under the terms of a valid and effective subpoena, decree or order issued by any
bureau, agency, administrative body, or court of competent jurisdiction or by a
governmental body (which, for the avoidance of doubt, shall not include
disclosure required pursuant to rules and regulations promulgated by the
Securities and Exchange Commission), the receiving Party hereby agrees to, and
agrees to cause its Affiliates to, immediately notify the disclosing Party in
writing of the existence, terms and circumstances surrounding the request, so
that the disclosing Party may seek an appropriate protective order or waive the
receiving Party’s compliance with the provisions of this Agreement (and, if the
disclosing Party seeks an order, to provide the cooperation as said owner shall
reasonably request); and if disclosure of Confidential Information is required
in the written opinion of a receiving Party’s counsel, the receiving Party shall
exercise reasonable efforts, with the cooperation of the disclosing Party, to
obtain an order or other reliable assurance that confidential treatment will be
accorded to the disclosed Confidential Information. Notwithstanding anything to
the contrary in this Agreement, Halliburton hereby agrees and acknowledges that
Supplier may disclose Supplier’s and its affiliates’ companywide aggregate
figures, including without limitation weighted average remaining contract length
and weighted average pricing, and such disclosure shall not be a violation of
the Agreement.



6.6    Intellectual Property and Technology Rights.


(a)
Neither Supplier nor Halliburton shall have the right of use, whether directly
or indirectly, the other’s Intellectual Property except as expressly stated in
this Agreement. Ownership of Supplier Intellectual Property or





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



Halliburton Intellectual Property, as the case may be, provided under this
Agreement shall remain with the Party providing such Intellectual Property.
(b)
All Intellectual Property developed on or prior to the date of this Agreement or
during the Term which is exchanged with the other Party shall remain the
property of the Party that developed such Intellectual Property. Title to
Halliburton Intellectual Property shall belong exclusively to Halliburton. Title
to Supplier Intellectual Property shall belong exclusively to Supplier. Neither
Party shall have the right of use other than for the purposes expressly stated
in this Agreement, whether directly or indirectly, any Intellectual Property of
the other Party.



6.7
Remedies. The Parties hereby agree that the breach of this Article 6 would cause
irreparable harm, for which money damages would not be adequate compensation. If
any Party breaches or threatens a breach of the provisions of this Article 6,
the other Party shall be entitled to an injunction upon proper proof required by
law in any court of competent jurisdiction restraining the breaching Party from
violating the provisions without the necessity of posting a bond therefor.
Nothing herein shall be construed as prohibiting the other Party from pursuing
any other remedies available to it at law or in equity for enforcement of this
Article 6.



6.8    Intellectual Property Indemnification.


(a)
The following terms apply to any claim of infringement of any United States
patent, by a third party arising out of or relating to a Northern White frac
sand furnished to Halliburton by Supplier under this Agreement (an “Infringement
Claim”). Supplier shall indemnify and hold Halliburton harmless from any damage
resulting by reason of an Infringement Claim relating to a Northern White frac
sand furnished by Supplier. Subject to Section 6.8(b), Supplier shall defend or
settle, at its own expense, any action or suit against Halliburton with respect
to an Infringement Claim for which it is responsible. Halliburton shall promptly
notify Supplier of any Infringement Claim and shall reasonably cooperate with
Supplier at Supplier’s expense to facilitate the defense of each claim.



(b)
Supplier’s obligations under Section 6.8(a) shall not apply to the extent that
an Infringement Claim relates to, arises or results from, or is due to (i)
Halliburton’s modification of a Northern White frac sand or use of a Northern
White frac sand in combination with any other device and the Infringement Claim
would not have arisen in the absence of that modification or combination; (ii)
Supplier’s compliance with designs or specifications of Halliburton; or (iii)
Halliburton’s continued use of the allegedly infringing Northern White frac sand
after being notified by the Supplier to cease such use. In the event of an act
or omission by Halliburton described in this Section 6.8(b), Halliburton shall
indemnify and hold Supplier harmless from any damage resulting from such act or
omission.



6.9
International Laws. The Parties agree to comply in all respects with the
applicable international and national laws that apply to the Northern White frac
sands including, without limitation, all applicable export laws and regulations.
In the event of a conflict between any applicable laws, the laws of the U.S.A.
shall prevail. Neither Party shall be required to perform any act hereunder
which violates said U.S. law. The Parties shall provide information concerning
the technical specifications of the Northern White frac sands and/or the use of
the Northern White frac sands in order for the respective Parties to determine
the legality of such Northern White frac sands and such information shall be
stated in writing as the Parties may request.



6.10
Survival of Article 6. Notwithstanding anything to the contrary, the provisions
of this Article 6 shall survive any termination of this Agreement. Each Party
also agrees that it will be responsible for any breaches by its Affiliates of
the terms of this Article 6.



7.Force Majeure


7.1
Force Majeure Events. If either Party is affected by Force Majeure it shall
promptly notify the other Party of the nature and extent of the circumstances in
question. Neither Party shall be deemed to be in breach of this Agreement, or
otherwise be liable to the other, for any delay in performance or the
non-performance of





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



any of its obligations under this Agreement, to the extent that the delay or
non-performance is due to any Force Majeure, and the time for performance of
that obligation shall be extended accordingly; provided, that if the Force
Majeure in question prevails for a continuous period in excess of thirty (30)
days, the Parties shall enter into discussions with a view to alleviating its
effects, or to agreeing upon such alternative arrangements as the Parties
mutually agree.


7.2
Limitation. Notwithstanding Section 7.1, neither Party shall be relieved of its
obligations to make payments for Northern White frac sand supplied hereunder.

8.
Duration and Termination



8.1
Term. This Agreement shall be deemed to become effective on the Effective Date
and shall continue in effect through December 31, 2018, unless earlier
terminated as provided herein. This Agreement may be extended beyond the Term by
mutual written agreement of the Parties.



8.2
Termination by Halliburton. If Halliburton is not then in breach of this
Agreement giving rise to an event of termination, this Agreement may be
immediately terminated for breach if Supplier fails to produce and deliver
Northern White frac sands that meet the Specifications for a period of more than
*** (***) days. Upon such breach, Halliburton may terminate this Agreement
immediately by giving written notice of termination to Supplier and shall be
released of all Minimum Purchase Requirements. Subject to fulfilling its
obligations to purchase the Minimum Purchase Requirement, Halliburton may
terminate any Purchase Order upon *** (***) Business Days written notice. In the
event Supplier has incurred costs in executing the Purchase Order up to
termination, Halliburton shall reimburse Supplier for such reasonable,
necessary, and documented costs in connection with termination of such Purchase
Order. In the event of Supplier’s failure to perform any of its material
obligations under this Agreement (including failure to deliver agreed upon
amounts of sand and not making up the Supply Shortfall as contemplated by
Section 2.1(e)), Halliburton shall promptly give Supplier notice thereof. Such
notice shall specifiy the nature of such failure with particularity and in
reasonable detail, including the specific provision of this Agreement to which
such purported failure relates. Supplier shall use commercially reasonable
efforts to cure or otherwise remedy the failure specified in such notice within
*** (***) days after its receipt of such notice. If Supplier does not cure or
otherwise remedy the breach within *** (***) days, Halliburton shall have the
right to terminate this Agreement. In the case of any termination of this
Agreement by Halliburton pursuant to this Section 8.2, Halliburton shall retain
any and all rights and remedies available at law or equity to Halliburton,
including with respect to Northern White frac sand that remains undelivered for
the remaining life of the Contract after the filling of all outstanding Purchase
Orders.



8.3
Termination by Supplier. If Supplier is not then in breach of this Agreement
giving rise to an event of termination, Supplier shall be entitled to terminate
this Agreement should Halliburton fail to order and take delivery of Northern
White frac sand or pay sums due hereunder. Supplier shall give Halliburton
written notice of any such failure and provide a reasonable time to cure which
shall not exceed *** (***) days. Should Halliburton fail to cure prior to the
end of such *** (***) day period, then Supplier may terminate this Agreement
immediately. In the case of any termination of this Agreement by Supplier
pursuant to this Section 8.3, Supplier shall retain any and all rights and
remedies available at law or equity to Supplier, including with respect to
Northern White frac sand that remains undelivered for the remaining life of the
Contract after the filling of all outstanding Purchase Orders.



8.4
Termination of Purchase Order. A termination of a Purchase Order does not
terminate this Agreement. A termination of this Agreement does not terminate any
existing Purchase Order until such Purchase Order is completed, unless such
Purchase Order is expressly terminated also.



8.5    Events Upon Termination.


(a)
Upon expiration of this Agreement or the termination of the Agreement for
reasons other than pursuant to Section 8.2, Halliburton shall purchase from
Supplier all Northern White frac sands which have been ordered





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



from Supplier but not delivered to Halliburton at the date of termination, and
Supplier shall promptly manufacture and deliver such Northern White frac sands
to Halliburton.


(b)
Upon expiration of this Agreement or the termination of this Agreement for any
reason, Supplier shall forthwith cease to use, either directly or indirectly,
any of the Halliburton Intellectual Property and forthwith return to Halliburton
all Halliburton Intellectual Property and Halliburton Confidential Information
and Halliburton shall forthwith cease to use, either directly or indirectly, any
of the Supplier Intellectual Property and forthwith return to Supplier all
Supplier Intellectual Property and Supplier Confidential Information except to
the extent necessary to use the Northern White frac sands theretofore supplied
by Supplier hereunder. In such case Supplier hereby grants Halliburton or its
designee an irrevocable, royalty free license to use such Supplier Intellectual
Property and Supplier Confidential Information to the extent it is incorporated
into such Northern White frac sand(s) theretofore supplied by Supplier
hereunder.



(c)
Upon expiration of this Agreement or the termination of this Agreement for any
reason, all obligations of the Parties hereunder shall terminate, except for any
obligations that are expressly stated to survive the expiration of the Term or
termination of this Agreement and any obligations that remain executory which
obligations, to the extent they remain executory, shall remain in full force and
effect until fully performed by the obligated Party as stated in this Agreement.
The respective Parties’ obligations under Section 3.1, Section 5.4, Article 6,
this Section 8.5 and Articles 9 through 14 shall survive the expiration of the
Term or termination of this Agreement. Neither expiration nor termination of
this Agreement shall relieve any Party of liability for breaches of this
Agreement prior to such expiration or termination.



9.INDEMNITY AND LIMITATION OF LIABILITY


9.1    INDEMNIFICATION.


(a)
HALLIBURTON AND SUPPLIER AGREE TO FULLY RELEASE, INDEMNIFY, DEFEND AND HOLD ONE
ANOTHER AND THEIR RESPECTIVE PARENT, SUBSIDIARY OR AFFILIATED ENTITIES HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS, COSTS, CAUSES OF ACTION, FINES, PENALTIES
OR OTHER LIABILITY THAT MAY BE ASSERTED AGAINST THE OTHER AND/OR THEIR
RESPECTIVE GROUPS, TO THE EXTENT, ARISING OUT OF THE INDEMNIFYING PARTY’S OR
THEIR RESPECTIVE GROUP’S NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH
PERFORMANCE UNDER THIS AGREEMENT.



(b)
NOTWITHSTANDING PARAGRAPH 9.1, HALLIBURTON AND SUPPLIER SPECIFICALLY ACKNOWLEDGE
AND AGREE THAT THE GOODS PROVIDED BY SUPPLIER HEREUNDER ARE INHERENTLY DANGEROUS
AND HALLIBURTON AGREES TO INDEMNIFY AND HOLD HARMLESS SUPPLIER, ITS PARENT,
SUBSIDIARY AND AFFILIATED ENTITIES FROM AND AGAINST ANY CLAIMS, COSTS, CAUSES OF
ACTION, FINES, PENALTIES OR OTHER LIABILITY TO THE EXTENT CAUSED BY
HALLIBURTON’S NEGLIGENT USE OF THE NORTHERN WHITE FRAC SAND(S) OR NEGLIGENT OR
WILLFUL FAILURE TO PROVIDE ADEQUATE WARNING OR REASONABLE PROTECTIVE PROCEDURES
AND EQUIPMENT WITH RESPECT TO THE USE OF THE NORTHERN WHITE FRAC SAND(S).



9.2
Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR,
AND EACH PARTY RELEASES THE OTHER FROM LIABILITY ATTRIBUTABLE TO, ANY SPECIAL OR
INDIRECT DAMAGES ARISING OUT OF THE PERFORMANCE OF THIS AGREEMENT OR DEFAULT IN
THE PERFORMANCE HEREOF, WHETHER BASED UPON CONTRACT, TORT (INCLUDING NEGLIGENCE,
PRODUCT LIABILITY OR STRICT LIABILITY) OR WARRANTY.



9.3
Indemnification Procedure. In the event either Party learns of any claim,
liability, demand or cause of action relating to this Agreement or the
performance hereunder, which said Party shall determine, in its sole discretion,
that the other Party may be liable therefor, said Party shall promptly notify
the other Party. If indemnity is





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



required by any of the terms of this Agreement, the indemnifying Party shall
have the right to control all litigation and shall defend the other and pay all
settlements, judgments, costs, and expenses (including without limitation court
costs and reasonable attorneys’ fees). Each Party, if requested, agrees to
cooperate with the other in any defense, and the indemnifying Party shall
reimburse the other for all reasonable expenses incurred in connection
therewith. The indemnified Party shall have the right to have counsel of its own
choosing and at its sole expense participate in any such litigation.
Notwithstanding the foregoing, however, neither Party shall effect settlement of
or compromise any such claim or proceedings without having obtained the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned or delayed; provided that the indemnifying Party may
settle or compromise any such claim if the settlement or compromise (a) requires
solely the payment of money damages by the indemnifying Party, and (b) includes
as an unconditional term thereof the release by the claimant or the plaintiff of
the indemnified Party from all liability in respect of such claim. If the
indemnified Party does not consent to a settlement which the indemnifying Party
is willing to accept, then the indemnifying Party’s liability shall be limited
to the amount for which the claim could have been settled provided such
settlement does not require the indemnified Party to forego any property rights
other than the amount of payment of the proposed settlement.


9.4
Compliance with Law. Subject to the limitations of this Agreement, it is agreed
that in the performance of this Agreement all matters shall be conducted in full
compliance with any and all applicable federal, state, provincial and local
laws, rules and regulations in the area(s) in which the matters are being
conducted. Any performance obligation arising under this Agreement is contingent
on the prior receipt of all necessary government authorizations. If either Party
is required to pay any fine or penalty or is subject to a claim from the other
Party’s failure to comply with applicable laws, rules or regulations, the Party
failing to comply shall defend, indemnify and hold harmless the other Party for
all damages, fees and/or fines for such failure to comply to the extent of the
indemnifying Party’s allocable share of the failure to comply.



9.5
Antibribery. Supplier represents and warrants that it and all of its Affiliates
and agents shall act in accordance with the principles described in the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed in Paris on December 17, 1997 (“the Convention”),
and the Convention’s Commentaries (collectively the “OECD Principles”), and
shall comply with all applicable laws implementing the OECD Principles
(including the U.S. Foreign Corrupt Practices Act of 1977), as well as any
applicable local laws related to anti-corruption, anti-kickbacks, and anti-money
laundering. Supplier agrees not to take or fail to take any action that will
cause Halliburton to be in violation of any such laws. In addition to the
foregoing, Supplier represents and warrants that it and its Affiliates have not
and shall not request, induce, make, offer, authorize, promise to make any
payment or transfer anything of value, directly or indirectly, (a) to any
governmental official or employee (including employees of government-owned or
government-controlled corporations, agencies or bodies), (b) any official or
employee of a public international organization, (c) to any political party,
official of a political party or candidate, or (d) to any third party knowing,
believing, or suspecting that such third party will give the payment, or any
portion thereof, to any of the foregoing persons in order to obtain or retain
business, or for any other improper purpose. Any payments to governmental
officials or employees on behalf of Halliburton must be promptly reported to
Halliburton.



9.6
Code of Conduct/ Gifts, Entertainment and Travel. It is considered to be in
conflict with Halliburton’s interest for its employees or any member of their
immediate family to accept gifts, payments, extravagant entertainment, services,
or loans in any form from anyone soliciting business, or who may already have
established business relations with Halliburton. Gifts of nominal value and
entertainment, meals, and social invitations that are customary and proper under
the circumstances and that do not place the recipient under any obligation are
acceptable. Any gifts, payment of individual expenses, including, without
limitation, trips, or conveyances to Halliburton employees shall be disclosed in
writing by such Halliburton employee to the Halliburton Ethics and Compliance
Group.



9.7    Information Requests.






--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



(a)
Supplier shall maintain full and complete accounting records of activity
performed and expenditures incurred by Supplier in connection with this
Agreement in such a manner and detail as to permit verification of compliance
with the performance obligations, including, by way of illustration and not
limitation, pricing requirements, as well as the provisions of Sections 9.4
through 9.6 of this Agreement. Halliburton shall have the right to audit such
Supplier’s records for a period of two (2) years from the expiration or
termination of this Agreement. This provision shall survive expiration or
termination of this Agreement.



(b)
Supplier will have the right with reasonable notice to Halliburton to audit the
relevant records of Halliburton in such a manner and detail as to permit
verification of compliance with the performance obligations of Section
2.1(f)(iii) and as set forth in Section 2.1(d).



Notwithstanding anything to the contrary, neither Party shall be required to
take or refrain from taking any action prohibited or penalized under the laws of
the United States, including the U.S. antiboycott laws.
9.8    Economic Sanctions and Export Controls. Supplier agrees to fully comply
with all economic sanctions and export control laws and regulations, including
those regulations maintained by the U.S. Commerce Department’s Bureau of
Industry and Security and the U.S. Treasury Department’s Office of Foreign
Assets Control. In addition, Supplier shall not, directly or indirectly, sell,
provide, export, re-export, transfer, divert, loan, lease, consign or otherwise
dispose of any Halliburton equipment, Northern White frac sand, services,
software, source code, technical data or technology to or via any person, entity
or destination, or for any activity or end-use restricted by the laws or
regulations of the United States or any other applicable jurisdiction (including
nuclear, missile, chemical or biological weapons proliferation, military, or
money laundering activities) without first obtaining all required government
authorizations.


10.Nature of Agreement


10.1
Assignment. Either Party shall have the right to assign or transfer to any
Person any of its rights or obligations under this Agreement without the prior
written consent of the other Party, provided that the assigning Party shall
remain liable to the other Party under the terms of this Agreement
notwithstanding such assignment. This Agreement shall be binding on and inure to
the benefit of the Parties and their respective successors and permitted
assigns, including any successor upon a sale or change of control of a Party.
This Agreement is intended solely for the benefit of the Parties and their
respective successors and permitted assigns.



10.2
Relationship. Each of the Parties is an independent contractor with respect to
the other and is not an employee of the other Party or any of the other Party’s
Affiliates, and nothing in this Agreement is intended to constitute a
partnership or a master and servant relationship between the Parties. Each of
the Parties understands and agrees that this Agreement does not create an
exclusive dealings arrangement and that each of Halliburton and Supplier may
enter into similar arrangements with other companies with respect to similar or
the same Northern White frac sands. Nothing in this Agreement shall be construed
to create any duty to, or standard of care with reference to, or liability of a
Party to, any person not a Party to this Agreement. Nothing in this Agreement
shall be deemed to constitute any fiduciary or special relationship or duty
between the Parties and each Party may take actions hereunder that are for its
own self-interest without any duty or, subject to the express terms of this
Agreement, liability to the other Parties.



10.3
Entire Agreement; Amendment. This Agreement, including its appendices, exhibits
and schedules, constitutes the entire Agreement between the Parties with respect
to the subject matter hereof and supersedes any existing agreements between them
whether oral or written. The terms of this Agreement shall only be amended,
modified or supplemented as set forth herein or in a writing signed by or on
behalf of both or the Parties. In case of a conflict between this Agreement and
a purchase order (Purchase Order) or purchase order confirmation contemplated
hereunder, the terms of this Agreement shall govern. Acceptance of a Purchase
Order or purchase order confirmation is insufficient to amend this Agreement
unless a separate writing is duly executed by all the Parties specifically
amending this Agreement.







--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



10.4
Reformation. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any Party. Upon the determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible. In the
event any such provision, clause, sentence or part of this Agreement cannot be
modified to comply with the law, then said provision, clause, sentence or
portion of the Agreement shall be deemed to be deleted from the Agreement and
the remaining terms and conditions shall remain in full force and effect.



11.Notices and Service


11.1
Addresses. All notices, requests, consents, directions and other instruments and
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered in person,
by courier or by overnight delivery service with proof of delivery addressed to
the respective Party at the address set forth below, or if sent by facsimile or
other similar form of communication (with receipt confirmed) to the respective
Party at the facsimile numbers set forth below:



If to Halliburton, to:


Halliburton Energy Services, Inc.,
Attention: Category Manager, Frac Sand
10200 Bellaire Boulevard
Houston, TX 77072


If to Supplier, to:
Hi-Crush Operating LLC
Attention: General Counsel
Three Riverway, Suite 1550
Houston, TX 77056


or to such other address or facsimile number and to the attention of such other
Person(s) as either Party may designate by written notice. Any notice mailed by
overnight delivery service shall be deemed to have been given and received on
the second Business Day following the day of mailing.
12.    General


12.1
Waiver. No failure or delay by either Party in exercising any of its rights
under this Agreement shall be deemed to be waiver of that right, and no waiver
by either Party of a breach of any provision of this Agreement shall be deemed
to be a waiver of any subsequent breach of the same or any other provision.



12.2
Costs. The Parties shall bear their own costs of, and incidental to, the
preparation, execution and implementation of this Agreement.



12.3
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether
otherwise transmitted via electronic transmission), by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, or by a combination of such means, shall constitute effective
execution and delivery of this Agreement as to the Parties and may be used in
lieu of an original Agreement for all purposes. Signatures of the Parties
transmitted by facsimile





--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP



or other electronic transmission shall be deemed to be original signatures for
all purposes. Minor variations in the form of signature pages of this Agreement,
including footers from earlier versions of this Agreement, shall be disregarded
in determining a Party’s intent or the effectiveness of such signature.


13.    Governing Law and Venue


13.1
Governing Law; Venue;. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Texas, without
giving effect to that state’s conflicts of laws principles or choice of law
rules. The Parties agree that Houston, Harris County, Texas, shall be the
exclusive forum and venue for resolving any disputed matter.



It is the intent of the Parties to exclude the application of the United Nations
Convention on Contracts for the International Sale of Goods (1980). Nothing
herein shall prohibit a Party from availing itself of a court of competent
jurisdiction for the purpose of injunctive relief. The Parties acknowledge and
agree that the Parties may have available to them laws or remedies available
under applicable local legislation; it is the intent of the Parties to have the
terms of this Agreement apply in every instance, including, without limitation,
the choice of law provisions.


14.
Miscellaneous. This Agreement sets forth the entire agreement between
Halliburton and Supplier with respect to its subject matter. All prior
negotiations and dealings regarding the subject matter hereof are superseded by
and merged into this Agreement. Specifically, Supplier and Halliburton
acknowledge that this Agreement amends and restates in their entirety the Prior
Supply Agreements and that the Prior Supply Agreements have no further legal
force or effect and are hereby deemed null and void. In furtherance of the
foregoing, each party under the Prior Supply Agreements hereby waives, and
releases the other party from, any and all rights, claims and credits accrued
thereunder to which such party may otherwise be entitled.



[Signature Page Follows]






















































--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP











IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set above.


HALLIBURTON:
HALLIBURTON ENERGY SERVICES, INC.




By: /s/ Authorized Person    
Name: Authorized Person    
Title: Authorized Officer    


HALLIBURTON:
HALLIBURTON ENERGY SERVICES, INC.




By: /s/ Authorized Person    
Name: Authorized Person    
Title: Authorized Officer    




--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP







SUPPLIER:
HI-CRUSH OPERATING LLC




By:/s/ Robert E. Rasmus    
Name: Robert E. Rasmus    
Title: co-Chief Executive Officer    






























Signature Page to Purchase Agreement




EXHIBIT A
As of the Effective Date of this Agreement, the standards of ISO 13503-2 are as
indicated below.


[halamendmentexhibitatablea01.jpg]






--------------------------------------------------------------------------------

Exhibit 10.5
Confidential Treatment Requested by Hi-Crush Partners LP







































































Exhibit A to Purchase Agreement




